DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments filed on 16 March 2022.
Claims 1, 8-9, 13 and 14 have been amended.
Claims 10-12 have been canceled.
Claims 1-9 and 13-14 are currently pending and have been examined.

Response to Amendment
Applicant’s amendments are sufficient to overcome the 112 rejections previously raised, the 112(f) interpretation no longer applies and the 112 rejections are respectfully withdrawn.
Applicant’s amendments are insufficient to overcome the 101 rejection, those rejections are respectfully maintained and updated below as necessitated by the amendments to the claims.
Applicant’s amendments are sufficient to overcome the 102 rejection and have necessitated new grounds of rejection under 103, see below.

Response to Arguments
Applicant’s arguments filed on 16 March 2022 have been fully considered but are not persuasive.
Regarding the 101 rejection, applicant argues that the claims are not directed to an abstract idea.  Examiner respectfully disagrees.  The display functions and interface input fields merely describe generic data input and output functions that are not essential to the ability to execute the claimed methodology, specifically the estimation of demand based on a plurality of factors. 
Applicant argues that the claims are integrated into a practical application because it improves currently existing supply amount prediction systems.  Examiner respectfully disagrees.  The alleged improvement lies in the abstract idea itself and does not constitute an improvement to the computer itself or another technology.  The analytic improvement lies in the estimation function which is merely performed “by a computer” and is not sufficient to integrate the abstract idea into a practical application.  The 101 rejection is respectfully maintained and updated below as necessitated by the amendments to the claims.
Regarding the art based rejections, Applicant argues that Oyamatsu and Huang fail to displays the amended claim language.  These arguments are moot in view of the new grounds of rejection necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The independent claims recite estimating a demand amount based on a plurality of factors.  This limitation, as drafted, illustrates a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind.  But for the memory and processor that performs the estimating and outputs the results in a display device window with input fields, the claims encompass a user simply performing the evaluations in their mind.  The mere nominal recitation of a processing system with memory and generic interface display functions does not take the claims out of the mental processes grouping.  Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims recite the memory storing instructions and processor executing instructions and the displaying device that displays information.  Displaying or outputting information via an interface with input fields on a device is recited at a high level of generality and merely amounts to data gathering, transmission or outputting, which is a form of insignificant extra solution activity.  The processor of the processing system that performs the estimation step is also recited at a high level of generality and merely automates the estimation step.  Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components.  The combination of these additional elements is no more than mere instructions to apply the exception.  Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to step 2A prong 2 the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B and does not provide an inventive concept.
For the display device and processor that generates display information, receives inputs and outputs information that was considered extra solution activity in Step 2A, has been re-evaluated in Step 2B and determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the display device, interface window and input fields are anything other than a generic off the shelf computer components and the Symantec, TLI and OIP Techs court decisions in MPEP 2106.05d indicate that mere collection, receipt or transmission of data is a well-understood, routine and conventional activity when claimed in a merely generic manner, as it is here.
Dependent claims 2-9 include all of the limitations of independent claim 1 and therefore recite the same abstract idea.  The claims merely narrow the abstract concept by describing different evaluations and observations, such as calculations and information and set forth additional elements for automated those steps while receiving and outputting information through a generically recited interface and display device.  Based on the reasons and rationale above, Claims 2-9 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more.  Accordingly, Claims 1-9 and 13-14 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Oyamatsu et al. (US 2014/0351008) in view of Huang et al. (US 5,953,707) further in view of King et al. (US 2002/0152133).
As per Claim 1 Oyamatsu teaches:
An information processing system comprising: 
at least one memory configured to store instructions; and at least one processor configured to execute the instructions (Oyamatsu in at least Fig. 1-2 illustrate a system comprising a memory to store and processor to execute executable instructions) to:
estimate a demand amount based on a plurality of factors (Oyamatsu Fig. 2 item 210 illustrates a processing system that estimates demand based on a number of contributing factors as is illustrated and described in at least Figs. 12-14 and [0182-0210]) ; and 
generate display information that causes a display device to display, on an interface window, information related to an influence degree that at least one factor of the plurality of factors causes on the demand amount (Oyamatsu Fig. 1 item 105 illustrates an output device for outputting interfaces such as those described in at least Figs. 12-14 and [0182-0210] where both a factor contribution degree and an influence degree are calculated and displayed to show their effect on demand) 
Oyamatsu in at least Fig. 10 and [0155-0159] describes the user’s ability to update the sales amount data periodically, the entered sales amount data can be received via the input device and displayed via the output device illustrated in at least Fig. 1.
Oyamatsu does not explicitly recite displaying a recommended amount based on demand estimations and a stock amount or a recommended order amount. However, Huang teaches a decision support system for the management of an agile supply chain.  Huang further teaches:
generate display information that causes a display device to display…a recommended order quantity amount calculated based on the demand amount and a stock amount (Huang in at least Col. 32: 43-57 describes obtaining suggested replenishment quantities, revising the replenishment quantities and monitoring sales in combination strategic planning and replenishment planning, as is further described in at least Col. 33: 30-57, Col. 34: 36-44, Col. 36: 1-47 describing how the replenishment scenarios can be based on different estimated or expected demands and inventory levels, e.g. stock amounts, Col. 32: 43-57, Col. 33: 30-57, Col. 34: 36-44, Col. 36: 1-47 describes the system and interfaces ability to  generate and supply a replenishment amount) ,
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to display information relating to sales and stock amounts to include recommended order amounts based on estimated demand because each of the elements were known but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did individually.  By evaluating and planning replenishment for estimated demand, the combination ensures an easy to use and efficient replenishment structure that allows for appropriate modifications and easy updates (Huang Col. 50: 37-54).
Neither Oyamatsu nor Huang explicitly recite an order input window with numerical fields that can be changed and used as an order quantity.  However, King teaches an online marketplace where buyers and sellers can interact.  King further teaches:
generate display information that causes a display device to display, on an order input window…and an input field of an order quantity…wherein a numerical value on the input field can be changed on the order input window, and wherein the numerical value on the input field is used as an order quantity (King in at least [0095, 0109, 0149, 0179] and Figs. 43(A-F) describe and illustrate interfaces for order entry that includes fields for order quantities, the fields can receive changeable numerical inputs that can be used as order quantities).
Therefore, it would be obvious to one of ordinary skill in the art to modify the generated display where inputs are receives and data is output to include the techniques for specific input fields that can receive changeable order quantities as numerical values because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did individually.  The utilizing interface display capabilities for receiving modifiable order entry data, the combination enables a user to initiate an order process, accept terms or make changes more easily or in an automated manner.
As per Claim 2 Oyamatsu further teaches:
wherein the display information to be displayed on the display device includes an item name of at least one factor of the plurality of factors and the influence degree corresponding to each of the at least one factor (Oyamatsu in at least Fig. 13 and [0206] illustrates and describes  displaying the influence degree of the external factor contribution degree of a product on the prediction, for example Fig. 13 showing the weather influence degree on Product A) .  
As per Claim 3 Oyamatsu further teaches:
wherein the display information to be displayed on the display device includes an item name of at least one factor of the plurality of factors and information related to an increase or decrease of the demand amount due to each of the at least one factor (Oyamatsu in at least Figs. 13-14 and [0206-0215] illustrate and describe displaying a product name and factors with information related to the change in demand due to the factors).  
As per Claim 4 Oyamatsu further teaches:
wherein the item name of at least one factor of the plurality of factors and the information related to an increase or decrease of the demand amount due to each of the at least one factor are displayed in descending order of an amount of an increase or decrease in the demand amount (Oyamatsu in at least Figs. 13 and 14 and [0197-0215] illustrate and describe displaying trend, cyclical component information and a correlation degree, all factors related to demand predictions, in descending order, the order of display of the related products can be changed based on the degrees calculated).  
As per Claim 5 Oyamatsu further teaches:
wherein the display information to be displayed on the display device includes information indicating a specific content of at least one factor of the plurality of factors (Oyamatsu in at least Figs. 12-14 and [0192-0215] illustrate and describe displaying specific content information related to factors).  
As per Claim 6 Oyamatsu in at least [0217] describes the ability to display a difference between the demand prediction and the actual sales amount (i.e. achievement value of the demand amount in past), designated periods of time can be set and examined but does not explicitly recite assessing the achievement value earlier than an estimation target time of the demand amount.
However, Huang teaches a decision support system for the management of an agile supply chain.  Huang further teaches:
       information indicating an achievement value of the demand amount in the past earlier than an estimation target time of the demand amount (Huang in at least Col. 50: 37-54 describe replenishment policies and the ability to evaluate inventory positions periodically in order to assess if the inventory position is at a given level for the expected demand, e.g. it evaluates if the inventory position or achievement value of the demand is greater or less than expected for a target period of time).  
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to display information relating to achievement values and times to include an indication of achieved demand in the past that is earlier than estimated because each of the elements were known but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did individually.  By evaluating the actual or achieved demand for estimated time periods, the combination ensures an easy to use and efficient replenishment structure that allows for appropriate modifications and easy updates (Huang Col. 50: 37-54).
As per Claim 7 Oyamatsu in at least [0217] describes the ability to display a difference between the demand prediction and the actual sales amount (i.e. achievement value of the demand amount in past), designated periods of time can be set and examined.  Oyamatsu also teaches in at least [0007, 0104, 0118, 0148] selecting, examining and comparing similar products, influence, contribution and sales amounts, i.e. demand achievements, using the correlation degree calculation unit and assessing similarities between products, e.g. wherein the achievement value is selected from a past achievement value in which a relationship between the plurality of factors and the influence degree is similar.  
Oyamatsu does not explicitly recite assessing factors vs. an estimation target time of the demand amount but Huang further teaches:
at the estimation target time (Huang in at least Col. 37: 45-50 describes computing and maintaining historical norms and a standard deviation of sell-through so that they can be compared to similar quantities in designated time periods).  
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to display information relating to achievement values and times to include an indication of achieved demand in the past that is similar to an estimated target time because each of the elements were known but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did individually.  By evaluating the actual or achieved demand for estimated time periods vs. a similar period, the combination illustrates an indicator of substantial sales changes based on the visualization of a deviation from specified ranges of the historical norms.
As per Claim 8 Oyamatsu further teaches:
wherein the at least one processor is further configured to execute the instructions to calculate the demand amount by using an estimation model including classification and regression formulas corresponding to respective results of the classification (Oyamatsu in at least  Figs. 1-2 and [0175-0180, 0194-0195, 0210] calculating demand estimations using a regression analysis corresponding to product classifications as are described in at least [0121-0125, 0131-0132, 0138-0140]).  
Oyamatsu does not explicitly recite classification by a decision tree.  However Huang further teaches:
classification by a decision tree (Huang in at least Col. 91: 54-Col. 92: 30 describe using tree- views to represent logical groupings of customers, products and resources)
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to estimate demand using classified data and regression analyses to include the techniques for using tree structures to classify information because each of the elements were known but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did individually.  By using a tree structure for classifying information and decisions, the combination allows for a visual representation of all decisions and decision making.
As per Claim 9 Oyamatsu further teaches:
wherein the display information to be displayed on the display device includes information indicating a value of the demand amount (Figs. 13-14 illustrate displaying information including a value of a demand amount by the demand prediction unit).  
As per Claims 13 and 14 the limitations are substantially similar to those set forth in claim 1 and are therefore rejected based on the same reasons and rationale set forth in the rejection of Claim 1 above.  As for the computer readable medium Oyamatsu in at least Fig. 2 describes a program executed in a CPU, the program can be stored on any auxiliary storage device such as a dvd, as is described in at least [0034].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                  /STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623